DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 01/21/2021
Application claims a FP date of 12/23/2016
Claims 1-99 had been previously cancelled
Claims 101-102 have been cancelled in the Amendment filed on 01/21/2021
Claims 100 and 119 are independent
Claims 100, 103-119 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. On page 7 of the remarks document Applicant alleges that neither Narayanswamy nor Achenbach teach an embedded portion in the manner required by Applicant’s claim.  Examiner respectfully disagrees.  Achenbach in ¶0026 clearly teaches that the main circuit .
On page 7 of the Remarks document, Applicant further alleges that the elements of Achenback is “functionally different” from the embedded portion of the claimed invention.  Examiner would like to state on record that “the embedded portion” or components have neither been defined in the claim nor have their particulars been disclosed in the filed Specifications.  Therefore Examiner respectfully disagrees with Applicant’s suggestion and statement that “neither of Narayanswamy nor Achenbach teaches or suggests the structure or function of the embedded portion required by Applicant’s claims”.  
Examiner would also like to point out that Applicant’s disclosed prior art Takagi (U.S. Patent number 6,795,120 B2) also teaches embedding components on both faces of the circuit board.  However, upon further consideration and in order to hasten prosecution, Examiner has brought in a new reference and a new ground(s) of rejection is made in view of Saannala (U.S. Patent Publication Number 2016/0286169 A1), a detailed explanation is disclosed in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 100, 103-115 and 117-119 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanswamy (U.S. Patent Publication Number 2016/0381260 A1) in view of Achenbach et al. (U.S. Patent Publication Number 2018/0170279 A1) and further in view of Saannala (U.S. Patent Publication Number 2016/0286169 A1).

Regarding Claim 100, Narayanswamy discloses an array camera module (Fig 3 – multi-camera system), comprising at least two optical lenses (Fig 3 – lens 312 with a lens holder) and a circuit board assembly, wherein the circuit board assembly (Fig 3 – standard PCB or in Fig 4 – PCB 401) further comprises: 
at least one circuit board (Fig 4 – PCB 401); 
at least two photosensitive chips, wherein each of the photosensitive chips is conductively connected to the circuit board respectively (Fig 3 – image sensor 310 or Fig 4 – image sensor 410; ¶0026; “bare sensor die is attached to the PCB and wire-bonded to the substrate”; ¶0030; “the camera sensors are packaged sensor parts, like in chip-scale-package and the sensors are attached to the PCB via SMT), and each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively (¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance); and 
at least one electronic component (¶0041), wherein each of the electronic components is conductively connected to the circuit board respectively (In ¶0041, Narayanswamy discloses that these components may be connected to the system board 2, mounted to the system board, or combined with any of the other components).
However, Narayanswamy fails to clearly disclose least one of the electronic components is located on a back face of the circuit board.
Instead, in a similar endeavor, Achenbach discloses at least one of the electronic components is located on a back face of the circuit board (Achenbach discloses the use of double sided PCB.  In ¶0026 Achenbach teaches the use double sided PCB with circuitry and components established at both sides of the circuit board).
Narayanswamy and Achenbach are combinable because both are related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided circuit board as taught by Achenbach in the device disclosed by Narayanswamy.
Achenbach in ¶0026.  
Narayanswamy in view of Achenback discloses embedding components on both sides of the PCB, but fails to clearly disclose at least one embedding portion which is bonded to the back face of the circuit board integrally, and the embedding portions embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board.
Instead, in a similar endeavor, Sannala discloses at least one embedding portion which is bonded to the back face of the circuit board integrally, and the embedding portions embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board (In Fig 11H and 11M Sannala shows the top and bottom view of the different circuit board used.  In Fig 13B which is an exploded perspective view and in ¶0207 - ¶0208 Sannala further discloses about “midmounting” which teaches that the components could be positioned in the front and back of the circuit board.  He teaches this in Figs 13c-13d and in ¶0211-¶0212).
Narayanswamy, Achenbach and Sannala are combinable because all are related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use double sided circuit board as taught by Achenbach and “mid mounting” the embedded components as taught by Sannala in the device disclosed by Narayanswamy
Achenbach in ¶0026 and allowing components to be positioned in a way they are visible in both above and below the circuit board so that the sensors function efficiently as disclosed by Sannala in ¶0207.  
Therefore, it would have been obvious to combine Narayanswamy, Achenbach and Sannala to obtain the invention as specified in the amended claim 100.

Regarding Claim 103, Narayanswamy in view of Achenbach and Sannala discloses all the limitations of Claim 101 except wherein the ratio of the area to which the embedding portion is bonded of the back face of the circuit board to the total area of the back face of the circuit board is greater than or equal to 1:2 and is less than or equal to 2:3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to maintain a ratio of the area is either 1:2 or 2:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 104, Narayanswamy in view of Achenbach and Sannala discloses wherein at least one notch is disposed in a middle portion and/or a side portion of the embedding portion (Achenbach discloses this in Fig 2 – as shown in the attached figure).

    PNG
    media_image1.png
    584
    747
    media_image1.png
    Greyscale


Regarding Claim 105, Narayanswamy in view of Achenbach and Sannala discloses wherein each of the photosensitive chips is attached to a front face of the circuit board (Narayanswamy: Fig 3 – image sensor 310 or Fig 4 – image sensor 410; Achenbach also discloses in the Abstract that one of the electronic component of the electronic circuitry disposed at a first PCB includes an imager).

Regarding Claim 106, Narayanswamy in view of Achenbach and Sannala discloses wherein the circuit board assembly comprises one circuit board (Narayanswamy: Fig 4 – PCB 401  Achenbach: Fig 2 – imager PCB 20), the circuit board has at least one through-hole shaped accommodation space, and a part of the embedding portion is exposed to the accommodation space of the circuit board (Narayanswamy:  discloses this in Fig 4 where each lens holder in the lens array 403 has an opening which houses the CMOS image sensor 410); and wherein at least one of the photosensitive chips is attached to the front face of the circuit board (Both Narayanswamy and Achenbach disclose that the photosensitive chip (imager) is attached to a PCB), and at least one of the photosensitive chips is attached to the embedding portion via the accommodation space of the circuit board (Narayanswamy discloses this in Fig 3 and 4 and in ¶0002 he further discloses that “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”).

Regarding Claim 107, Narayanswamy in view of Achenbach and Sannala discloses wherein the circuit board assembly further comprises a molding base which has at least one light window (Narayamswamy discloses this in Fig 1), wherein the molding base is integrally bonded to the front face of the circuit board and surrounds a photosensitive area of each of the photosensitive chips, so that the photosensitive area of each of the photosensitive chips corresponds to each of the light windows of the molding base respectively, wherein each of the light windows of the molding base forms a light path between each of the optical lenses and each of the photosensitive chips respectively (Narayanswamy: ¶0002; “once the sensor is attached to the substrate, the lens holder is precisely placed such that the optical axis of the lens matched with the center of active sensor array”; ¶0027; individual lens holder is placed over them (sensor) and the lens are attached and adjusted for maximum performance).

Regarding Claim 108, Narayanswamy in view of Achenbach and Sannala discloses wherein the molding base embeds at least a part of a non-photosensitive area of at least one of the photosensitive chips (In Fig 1, 2 and 4 Narayanswamy discloses that the molding base (or lens holder) embeds non-photosensitive part of the image sensor).

Regarding Claim 109, Narayanswamy in view of Achenbach and Sannala discloses further comprising at least one filtering element, wherein each of the filtering elements is attached to the molding base and held between each of the optical lenses and each of the photosensitive chips (In Fig 4 Narayanswamy discloses that the IR filter 411 is attached to the lens holder and is between the lens 412 and the image sensor 410).

Regarding Claim 110, Narayanswamy in view of Achenbach and Sannala discloses further comprising at least one frame- type bracket and at least one filtering element attached to the bracket, wherein the frame-type bracket is attached to the molding base, so that the filtering element is held between the optical lens and the photosensitive chip by the bracket (In Fig 4 Narayanswamy discloses that the frame type bracket and where the IR filter 411 is attached to the lens holder and is between the lens 412 and the image sensor 410).

Regarding Claim 111, Narayanswamy in view of Achenbach and Sannala discloses wherein the molding base is molded on the front face of the circuit board at the same time when the embedding portion is molded on the back face of the circuit board (Since Achenback discloses the double sided circuit board, Achenback discloses this limitation).

Regarding Claim 112, Narayanswamy in view of Achenbach and Sannala discloses wherein the molding base is molded on the front face of the circuit board after the embedding portion is molded on the back face of the circuit board (Since Achenback discloses the double sided circuit board, Achenback discloses this limitation).

Regarding Claim 113, Narayanswamy in view of Achenbach and Sannala discloses wherein the circuit board assembly (Narayanswamy: Fig 4) further comprises at least one lens frame assembly (Narayanswamy: Fig 4-lens holder 402) which has at least one light through hole assembly (Narayanswamy: Fig 4 opening for the first lens frame), wherein the lens frame is attached to the front face of the circuit board and surrounds a photosensitive area of each of the photosensitive chips assembly (Narayanswamy: Fig 4 – CMOS image sensor 410), so that the photosensitive area of each of the photosensitive chips corresponds to each of the light through holes of the lens frame respectively assembly (Narayanswamy: Fig 4 discloses this limitation), wherein each of the light through holes of the lens frame form a light path between (Narayanswamy: Fig 4 discloses this limitation too).

Regarding Claim 114, this claim has limitations parallel to Claim 113.  Claim 114 is rejected on the same grounds as Claim 113.

Regarding Claim 115, this claim has limitations parallel to Claim 113.  Claim 115 is rejected on the same grounds as Claim 113.

Regarding Claim 117, Narayanswamy in view of Achenbach and Sannala discloses an electronic device body (Narayanswamy: Fig 7); and at least one array camera module of claim 100, wherein the array camera module is disposed in the electronic device body.

Regarding Claim 118, Narayanswamy in view of Achenbach and Sannala discloses wherein the electronic device body is a smart phone (Narayanswamy: ¶0002 – camera in a mobile phone or tablet platform).

Regarding Claim 119, this is a methods claim that has limitations parallel to Claim 100.  Claim 119 is rejected on the same grounds as Claim 100.

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanswamy (U.S. Patent Publication Number 2016/0381260 A1) in view of Achenbach et al. (U.S. Patent Publication Number 2018/0170279 A1) and Saannala (U.S. Patent Publication Number 2016/0286169 A1) as applied to Claim 100 above and further in view of Yu et al. (U.S. Patent Publication Number 2018/0226443 A1).

Regarding Claim 116, Narayanswamy in view of Achenbach and Sannala fails to clearly disclose there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips.
Instead, in a similar endeavor, Yu discloses there is a height difference between a photosensitive surface of at least one of the photosensitive chips and a photosensitive surface of other photosensitive chips (In Fig 1 and in ¶0036 Yu discloses that the height of the spacer 42 in one channel is different from the height in another channel).
Narayanswamy, Achenbach, Sannala and Yu are combinable because both all related to camera array modules.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different height of the spacer as taught by Yu in the device disclosed by Narayanswamy in view of Achenbach and Sannala.
	The suggestion/motivation for doing so would have been to accommodate all the components because of “this allows for focal length correction” as explained by Yu in ¶0036.  
Narayanswamy, Achenbach, Sannala and Yu to obtain the invention as specified in the claim 116.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698